 9314 NLRB No. 2RAMEY SUPERMARKETS1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent excepts to the judge's decision, asserting that itevidences bias and prejudice. Upon our full consideration of the en-
tire record in this proceeding, we find no evidence that the judge
prejudged the case, made prejudicial rulings, or demonstrated bias
against the Respondent in his analysis and discussion of the evi-
dence.2Although he agrees with the judge that deferral to the arbitralprocess is not warranted on the facts here, Member Devaney would
generally support deferral to the arbitral process even in those cases
where it does not provide complete make-whole relief.In declining to defer to the arbitral process here, Member Devaneyunderscores the express restriction on backpay in the contractual
grievance and arbitration procedure; the Respondent's hostility to the
exercise of employee rights as manifested in its 8(a)(1) threat to
Shirley Holbrook; and the Union's refusal to proceed with Floyd's
grievance until the Board decides this matter. Cf. Cone Mills Corp.,298 NLRB 661, 667 fn. 19 (1990).1Except as indicated, the following facts are undisputed.2Richard Taylor credibly so testified without controversion.3All dates hereinafter are 1991 unless otherwise indicated.4Richard Taylor credibly so testified without controversion.5The Board's records reflect that an identical amended charge wasfiled on May 12, 1992.Roswil, Inc. d/b/a Ramey Supermarkets and Con-gress of Independent Unions. Case 17±CA±15900June 6, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn September 29, 1993, Administrative Law JudgeSteven M. Charno issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel filed an answering brief.The Board has delegated its authority in this pro-ceeding to a three-member panel.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Roswil, Inc. d/b/a Ramey
Supermarkets, Houston, Missouri, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Mary Taves, Esq., for the General Counsel.Donald Jones, Esq. (Hulston, Jones, Gammon & Marsh), ofSpringfield, Missouri, for the Respondent.Robert G. Raleigh, Esq. (Hoagland, Fitzgerald, Smith &Pranaitis), of Alton, Illinois, for the Charging Party.DECISIONSTEVENM. CHARNO, Administrative Law Judge. In re-sponse to charges filed by Vicki Floyd, a complaint was
issued on December 26, 1991, and was amended on May 14
and 22, and July 14, 1992. The amended complaint alleged
that Roswil, Inc. d/b/a Ramey Supermarkets (Respondent)
violated the National Labor Relations Act (the Act) by
threatening an unnamed employee and by terminating Floyd
on October 31, 1991, for engaging in protected concerted ac-
tivities. Respondent's answers denied the commission of any
unfair labor practice.A hearing was held before me in Springfield, Missouri, onJuly 30, August 20, and September 30, 1992. Briefs were
thereafter filed by the General Counsel and Respondent
under extended due date of December 31, 1992.FINDINGSOF
FACTI. JURISDICTIONRespondent is a corporation engaged in the retail sale ofgroceries and related products with an office and place of
business in Houston, Missouri. Respondent, in the course of
its operations in Missouri during the 12-month period ending
November 30, 1991, derived gross revenues in excess of
$500,000 and purchased and received goods valued in excess
of $50,000 from points outside the State. It is admitted, and
I find that, Respondent is an employer engaged in commerce
within the meaning of the Act.The Congress of Independent Unions (the Union) is admit-ted to be, and I find is, a labor organization within the mean-
ing of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
1A. Affirmative Defenses1. Factual backgroundRespondent and the Union are parties to a collective-bar-gaining agreement effective by its terms from October 30,
1991, through October 29, 1994. Article 11 of that agreement
sets forth a grievance and arbitration procedure which the
parties have employed to good effect over a number of
years.2Section 4(f) of article 11 limits the amount of an ar-bitrator's backpay award to 20 days' compensation.On November 1, 1991,3Floyd filed a grievance with Re-spondent and the Union concerning her October 31 dis-
charge. Respondent is willing to arbitrate that grievance pur-
suant to the provisions of the parties' collective-bargaining
agreement, but the Union has refused to do so until the in-
stant unfair labor practice proceeding has been concluded.4Floyd signed and filed with the Board an unfair laborpractice charge on November 12 and an amended charge on
December 30.5Due to an error by the Board's staff, bothcharges identified the Union as the Charging Party. Although
Floyd did not have the authority necessary to bind the Union 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6An admission to this effect was made by the attorney who ap-peared on behalf of the Union in its capacity as the Charging Party
in this case.7The record contains no suggestion that Respondent was in anyway prejudiced by the error.8While Respondent's brief identifies sec. 6 of art. 11, it appearsfrom context that sec. 4(f) was meant.9Swacina's testimony to this effect was precise and detailed. Hol-brook and Floyd appeared to testify that their expressed fear of ret-
ribution by Kempton caused Taylor to pledge silence as to every
complaint aired at the meeting, including dirty floors, insufficient
breakroom chairs, and improper overtime ordered by Kempton's co-
manager. How Holbrook and Floyd envisioned that these complaints
would be rectified without Kempton's informed cooperation is un-
clear, as is the basis for their apparent belief that Kempton would
be upset because someone else's orders were a subject of complaint.
I therefore find Swacina's account to be the more probable.at the time she signed the charges, the Union subsequentlyadopted and ratified her ultra vires acts.6The December 26 complaint alleged, in pertinent part, thatFloyd was discharged because she ``engaged in concerted ac-
tivities,'' while the July 14, 1992 third amendment to com-
plaint more specifically alleged that she was terminated for
complaining about the impact of her store manager's actions
on employee working conditions.2. The pleadingsIn a May 15, 1992 motion and in its answers to two ofthe amendments to the complaint, Respondent appears to
contend that, because Floyd did not file the charges which
gave rise to this case as an individual and she did not ini-
tially have authority to file them on behalf of the Union, ``no
proper and lawfully authorized charge was filed ... within

six months of the alleged violation'' as required by Section
10(b) of the Act. On this basis, Respondent argues that the
third amendment to complaint ``is not based on a charge
timely filed'' and should be dismissed. Respondent also ar-
gues that dismissal of the third amendment to complaint is
required because the cause for Floyd's discharge alleged
therein is ``an unlawful variance from the violations'' alleged
in the original complaint.Turning first to the latter argument, I conclude that theJuly 14, 1992 allegation of discharge for a specific protected
concerted activity is not significantly at variance with the
December 26 allegation of termination for engaging in pro-
tected concerted activity in general. Similarly, I do not findRespondent's arguments concerning Section 10(b) of the Act
to be well-founded. It is certainly inappropriate to penalize
Floyd for an error made by the Board employee who pre-
pared the charges in response to information given by Floyd.
This is all the more true given the fact that the technical de-
fect7resulting from the Board's error was subsequently curedby the Union. Accordingly, I find that the charges were time-
ly filed and reject Respondent's 10(b) argument.3. DeferralRespondent argues that the Board in this case should ``re-evaluate and extend'' the arbitration deferral doctrine estab-
lished in Collyer Insulated Wire, 182 NLRB 837 (1971), andthat the Board therefore should stay consideration of the un-
fair labor practice charges filed in this proceeding and defer
to an arbitrated resolution of the disputed matters pursuant to
the grievance and arbitration procedure created by the par-
ties' collective-bargaining agreement. It is well settled that
deferral under Collyer is appropriate when (1) the disputedissues are susceptible of resolution under the grievance and
arbitration procedure agreed to by the parties and (2) there
is no reason to believe that the use of that procedure would
resolve those issues in a manner incompatible with the pur-
poses of the Act. Ironworkers District Council, 292 NLRB562, 578 (1989); Eastman Broadcasting Co., 199 NLRB 434,437 (1972). The General Counsel argues that deferral to arbi-
tration is inappropriate when an arbitrator cannot fully rem-edy the alleged violations of the Act, see Ironworkers Dis-trict Council, supra; American Commercial Lines, 291 NLRB1066, 1074±1075 (1988), and that the terms of the parties'
collective-bargaining agreement prevents a complete remedy
in this proceeding. Respondent replies that the restriction on
backpay in the contractual grievance and arbitration proce-
dure ``is merely part of the encouragement for the Union and
Grievant to promptly resolve issues.''8Because the contrac-tual grievance and arbitration procedure at issue here indis-
putably prevents an arbitrator from granting the type of
make-whole relief necessary to perpetuate the policies under-
lying the Act, I conclude that the reason for the backpay re-
striction is irrelevant to the question of deferral. Based on the
foregoing discussion, I further conclude that deferral to arbi-
tration is inappropriate under the facts of this case.B. The Merits1. The complaint to managementOn October 1, a union bargaining committee comprised ofa business agent and employees Shirley Holbrook, Barbara
Swacina, and Floyd met with Respondent's president, Rich-
ard Taylor, in order to negotiate a new collective-bargaining
agreement for Respondent's store in Houston, Missouri. Dur-
ing a conversation which preceded the actual negotiations,
Holbrook stated that Store Manager Mike Kempton had been
showing favoritism to one of the employees, Barbara
DeMaria. In response to Taylor's questions, Floyd stated that
DeMaria (1) had been paid for 2 days she hadn't worked, (2)
had been tardy in reporting for work but had not been dis-
ciplined, (3) hadn't reported for her scheduled hours during
the prior Christmas season, (4) had keys to the cash registers
and used them to clear her own mistakes, and (5) had
worked at the store before and had been discharged for theft.
Taylor secured DeMaria's personnel file but was unable to
find any record of prior employment. Floyd explained that
DeMaria had used another name at the time. The employees
then indicated that they were afraid Kempton would retaliate
if he learned of their complaints concerning him and
DeMaria. Taylor told them that he would check out the prob-
lem but his discussion with them concerning Kempton and
DeMaria would remain confidential.9The parties then begansubstantive negotiations and reached an agreement later that
day.Pursuant to Taylor's instructions, Jerry Iseminger, the storesupervisor responsible for the area which included the Hous-
ton facility, visited that store on October 2 and met with 11RAMEY SUPERMARKETS10Swacina so testified in a specific and detailed manner, whileIseminger gave confused and internally inconsistent testimony to the
contrary. Based on the demeanor of both witnesses and the fact that
Swacina was a relatively disinterested witness at the time she testi-
fied, I credit her account over that of Iseminger.11The record shows Lord to have hired, disciplined, and assignedwork to employees, and I find him to be a supervisor within the
meaning of the Act.12Findings concerning the two exchanges involving Lord arebased on Swacina's testimony. Lord, who demonstrated generallypoor recollection of other events during October, confirmed in re-
sponse to a leading question from Respondent's counsel that he did
not ``ask anybody about the meeting.'' Kempton, also in response
to a leading question, was unable to recall making a statement that
he was ``going to clean house and fire a bunch of people.'' Because
Swacina was the witness least interested in the outcome of this pro-
ceeding, because testimony on contested issues given in response to
leading questions is of diminished probative value, and based on the
witnesses' respective demeanor, I credit Swacina's cogent and de-
tailed testimony over Lord's general denial and Kempton's purported
inability to recall the conversation.13Swacina credibly so testified without controversion. In responseto questions from the bench, Kempton admitted that Iseminger had
questioned him during early October concerning favoritism.14Swacina credibly so testified without controversion.15Venable testified to his title under oath and was shown to havehired, disciplined, and assigned work to employees. I therefore find
that he was a supervisor within the meaning of the Act.16The foregoing findings are based on the mutually corroborativetestimony of Holbrook and Kempton.17Holbrook's testimony to this effect was detailed and consistent.In response to leading questions from Respondent's counsel,
Kempton affirmed that he did not ``know'' of any derogatory state-
ments about him by Holbrook and he did not threaten her with ``dis-
ciplinary action because of anything said by her ... in any bar-

gaining session.'' Given the disproportionate nature of Kempton's
admitted reaction, my prior findings which demonstrate that
Kempton was upset over statements he believed Holbrook and Floyd
had made to Taylor at the bargaining session and the fact that he
felt he was ``in trouble'' with his superiors as a result of those state-
ments, I credit Holbrook's account over Kempton's testimony that
he told her that he ``was going to pay close attention to [her failure
to call him to the front of the store] and watch it to make sure that
she did do that.''18Swacina so testified without controversion.19The foregoing facts concerning the October 31 meeting appearto be undisputed.Kempton.10Later that morning, Swacina overheard a con-versation between her supervisor, Charles Lord,11andKempton. As Kempton came down the aisle in front of the
meat department, he remarked to Lord, ``I've had it, I'm
going to get a new crew.'' Lord then turned to Swacina and
asked ``what did you girls say in that meeting?''12On October 4, Swacina, who was scheduled to leave Re-spondent's employ the following day, was approached in the
breakroom by Kempton who inquired whether anyone at the
contract negotiations had said that Kempton was showing fa-
voritism to one of the employees at the Houston store. When
Swacina responded that ``nothing like that was said,''
Kempton stated that he was in trouble with Iseminger and
that the latter had mentioned favoritism.13The next day, October 5, Swacina was again approachedby Kempton who asked her who had said that he was taking
2-hour lunchbreaks with the night manager. Swacina replied
that the matter had not been mentioned at the contract nego-
tiations, and Kempton stated that Swacina could trust him
and promised her ``that it would never go anywhere else.''142. The alleged threatOn or about October 10, Holbrook was working in a checkstand at the front of the store. Tommy Venable, the store's
comanager,15told her to call Kempton to the front of thestore. Holbrook was busy and did not comply with Venable's
instruction, but another employee did make the call.
Kempton came to the front of the store, conferred with
Venable and asked Holbrook to accompany him to the
breakroom. Upon arrival at the breakroom, Kempton accused
Holbrook of refusing to call him to the front of the store.
Holbrook stated that she had been too busy to make the call,
and Kempton said he didn't believe her.16Kempton toldHolbrook that he didn't know what her problem was but thathe would be watching her and he was going to write her upevery time she turned around.17I infer from Kempton's com-ment to Lord and his questioning of Swacina that (1) he be-
lieved that Holbrook and Floyd had criticized him to his su-
periors at the negotiating session and (2) he was upset with
them for so doing. I therefore find that the motivation for
Kempton's threat to Holbrook was his agitation over her pro-
tected behavior rather than any failure on her part to call him
to the front of the store. For the foregoing reasons, I find that
Respondent violated Section 8(a)(1) of the Act by threat-
ening to discipline Holbrook because of her participation in
the October 1 negotiating session.3. The dischargeOn October 14, Swacina returned to the store to speakwith Kempton concerning a grievance she had filed while
still in Respondent's employ. During a conversation in the
breakroom, Kempton asked whether it had been Holbrook or
Floyd who told his superiors that his children were running
around the store and that ``he couldn't do his job.'' Swacina
responded that she had never heard Holbrook or Floyd make
either of the statements.18At 3:30 on the afternoon of October 31, Floyd, the store'shead checker who had been employed by Respondent for 17
years, was called into the breakroom to meet with Kempton
and Venable. Kempton handed Floyd an employee correction
notice which stated that she was responsible for failing to re-
move approximately $1000 worth of out-of-date health and
beauty products from the store's shelves. Floyd signed the
notice and wrote the following comments on it: ``I feel like
Mike is nitpicking. He is mad about something I've done.''
After Kempton added a further note which read, in part,
``I'm not mad at anyone and I'm only doing my job,'' he
told Floyd that she was fired.19An addendum to the noticewhich was prepared by Kempton after Floyd left the prem-ises stated that ``the only reasons'' for Floyd's termination
were her failures to properly stock health and beauty prod-
ucts.The General Counsel's contention that Floyd was dis-charged in retaliation for her protected activity is based on
the following facts: (1) her termination closely followed the
discovery of her protected activity; (2) her discipline was dis-
parate in nature, in that other employees who failed to re-
move dated merchandise, including perishable foodstuffs, 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20Several employees testified to this effect without controversion.21In response to questions from the bench, Kempton indicated thatRespondent had a progressive discipline policy, and the record is
bare of evidence that the policy was employed in connection with
Floyd's discharge.22On brief, the General Counsel contends that animus towardFloyd was also shown by a 1988 written warning which ``was a di-
rect result of Floyd's activities as a union steward'' on behalf of a
fellow employee. I reject Floyd's testimony to this effect since the
warning, which she signed, was explicitly based solely on her efforts
to secure personal preferment and made no mention of any activity
by her on behalf of any other person.23Respondent contends that, after being discharged, Floyd was in-subordinate to Kempton and Venable. Although this contention may
be material to a determination of damages, I find it to be without
relevance to the question of whether Floyd's termination was unlaw-
ful at the time it occurred.24Respondent's December 7, 1991 position letter to the GeneralCounsel (position letter).25Kempton's repeated admission to this effect is supported bySwacina's credited testimony. See note 13 and accompanying text,
supra.26Respondent's position letter.27Respondent's position letter.28At the close of the hearing, Respondent produced documentswhich did support its position that over $1000 worth of out-of-date
products were returned for credit, but the surprise appearance of this
evidence in no way explains Iseminger's original testimony that he
had documentary evidence in hand on October 31 which caused him
to decide to discharge Floyd.were not disciplined;20(3) Respondent failed to demonstratethat it followed its progressive discipline policy in dis-
charging Floyd;21and (4) Respondent's animus towardFloyd's protected activity was demonstrated by Kempton's
interrogation of Swacina, his comment to Lord, and his
threat to Holbrook.22Based on the facts set out above, I findthat the General Counsel made a prima facie showing that
Floyd's protected activities at the October 1 negotiating ses-
sion were a ``motivating factor'' in her termination.23SeeWright Line, 251 NLRB 1083, 1089 (1980).Respondent contends that Floyd was discharged for cause.The testimony adduced from Respondent's witnesses did not
establish the veracity of this contention. Initially, Respondent
maintained that Iseminger's ``main reason'' for going to the
Houston store at the beginning of October was to hire a new
produce manager and that he could ``not remember'' being
told at that time that Kempton had been criticized for show-
ing favoritism to DeMaria.24As a hostile witness called bythe General Counsel, Iseminger testified that the ``main
thing'' he meant to accomplish at the Houston store was to
carry out Taylor's instructions to determine whether
Kempton was having an affair with one of the checkers.
Iseminger's further testimony that he completed his inves-
tigation without ever talking with Kempton is controverted
by the latter's admission that Iseminger in fact questioned
him about favoritism toward DeMaria.25Similarly,Kempton's testimony that he was not aware of rumors of his
favoring DeMaria was directly controverted by Venable's
credible testimony of having informed Kempton of such ru-
mors prior to September 1991. Prior to the hearing, it was
Respondent's position that Kempton was not upset with ei-
ther Holbrook or Floyd during October and that, at the time
the decision was made to fire Floyd, neither Iseminger nor
Kempton ``knew about'' any criticism of Kempton by either
employee.26Based on the findings set out above, I find thisposition to be totally unsupported by the probative evidence
of record. The discharge notice completed by Kempton pur-
suant to Iseminger's instructions explicitly ascribed Floyd's
termination solely to her failure to properly stock health and
beauty products. At the hearing, Respondent attempted to ex-pand the grounds for the discharge through Iseminger's testi-mony that Floyd was fired due to the out-of-date products,
other corrective action notices in her personnel file, and what
he admitted were uninvestigated customer complaint letters.The documentary evidence proffered by Respondent insupport of its position was similarly less than compelling. It
was Respondent's position before the hearing that documents
generated prior to the discharge demonstrated the necessity
of returning out-of-date health and beauty products with a
wholesale value of $1,012.32,27and Iseminger testified at theoutset of the hearing that he had these documents in his pos-
session and relied on them in deciding to discharge Floyd.
When it was conclusively demonstrated that most of the doc-
uments in question did not relate to health and beauty prod-
ucts for which Floyd was responsible and that some of the
documents were generated subsequent to the discharge,
Iseminger (1) gradually recanted his testimony concerning
the content of the documents and his possession of and reli-
ance on them28and (2) testified that he received an estimateof $1000 from Kempton by telephone between October 28
and 30, that he discussed the matter with Taylor on October
31 and, after receiving Taylor's approval, that he tele-
phonically instructed Kempton on October 31 to fire Floyd.
Kempton refuted Iseminger's account of a considered deci-
sion reached after consultation by testifying that he called
Iseminger on October 31 with the $1000 figure and received
Iseminger's instructions to discharge Floyd during the same
telephone call.Given the internally and logically inconsistent representa-tions, testimony, and documents concerning Floyd's termi-
nation which flowed from Respondent's counsel and mana-gerial personnel, I find that Respondent has not met its bur-
den of demonstrating that it would have terminated Floyd ab-
sent her protected conduct. Accordingly, I conclude that
Floyd's discharge was violative of Section 8(a)(3) of the Act.
See Wright Line, supra.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The July 14, 1992 allegation of discharge for engagingin a specific protected concerted activity is not significantly
at variance with the December 26, 1991 allegation of termi-
nation for engaging in protected concerted activity in general.4. The charges in this proceeding were timely filed.
5. Deferral to arbitration is inappropriate under the factsof this case.6. By threatening to discipline an employee for engagingin protected concerted activity, Respondent has engaged in
an unfair labor practice in violation of Section 8(a)(1) of the
Act. 13RAMEY SUPERMARKETS29If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.30If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''7. By discharging an employee for engaging in protectedconcerted activity, Respondent has engaged in an unfair labor
practice in violation of Section 8(a)(1) and (3) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I find that it must be ordered to cease those
practices and to take affirmative action designed to effectuate
the policies of the Act. Because Respondent discriminatorily
discharged an employee, it must make her whole for any loss
of earnings and other benefits, computed on a quarterly basis
from date of discharge to date of reinstatement, less any net
interim earnings, as prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), plus interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended29ORDERThe Respondent, Roswil, Inc., d/b/a Ramey Supermarkets,Houston, Missouri, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Threatening any employee with discipline for engagingin protected concerted activities.(b) Discharging or otherwise discriminating against anyemployee for engaging in protected concerted activities.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Vicki Floyd immediate and full reinstatement toher former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to her seniority
or any other rights or privileges previously enjoyed, and
make her whole for any loss of earnings and other benefits
suffered as a result of the discrimination against her, in the
manner set forth in the remedy section of this decision.(b) Remove from its files any reference to the unlawfuldischarge and notify Vicki Floyd in writing that this has been
done and that the discharge will not be used against her in
any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Houston, Missouri, copies of theattached notice marked ``Appendix.''30Copies of the notice,on forms provided by the Regional Director for Region 17,
after being signed by Respondent's authorized representative,
shall be posted by Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by Respondent
to ensure that the notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
threaten any of you with discipline for en-gaging in protected concerted activities.WEWILLNOT
discharge or otherwise discriminate againstany of you for engaging in protected concerted activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Vicki Floyd immediate and full reinstate-ment to her former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to her se-
niority or any other rights or privileges previously enjoyed
and WEWILL
make her whole for any loss of earnings andother benefits resulting from her discharge, less any net in-terim earnings, plus interest.WEWILL
notify Vicki Floyd that we have removed fromour files any reference to her discharge and that the dis-
charge will not be used against her in any way.ROSWIL, INC. D/B/ARAMEYSUPERMARKETS